Citation Nr: 1021774	
Decision Date: 06/11/10    Archive Date: 06/21/10

DOCKET NO.  07-35 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death. 
 

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and son




ATTORNEY FOR THE BOARD

J. D. Deane, Counsel 


INTRODUCTION

The Veteran had active service from March 1943 to August 
1945.  He died in November 2006.  The appellant is the 
Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

The appellant and her son testified before the undersigned 
Veterans Law Judge in May 2009.  A transcript of the hearing 
is of record.

In September 2009, the Board remanded this matter to the RO 
via the Appeals Management Center (AMC) for additional 
development.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The Veteran died in November 2006.  The Veteran's death 
certificate listed the immediate cause of his death as 
adenocarcinoma of the esophagus.

3.  At the time of his death, the Veteran was service-
connected for the following disabilities: residuals of a 
frozen right foot, rated as 30 percent disabling; residuals 
of a frozen left foot, rated as 30 percent disabling; 
peripheral neuropathy of the right foot, rated as 10 percent 
disabling; peripheral neuropathy of the left foot, rated as 
10 percent disabling; and an appendectomy scar, rated as 
noncompensable.  The Veteran was also awarded entitlement to 
a total disability rating based on individual unemployability 
due to service-connected disabilities (TDIU), effective 
December 7, 2004.

4.  Competent and persuasive evidence of record indicates 
that the Veteran's esophageal cancer began many years after 
service, was not the result of service or any incident of 
service, and was not shown to be secondary to any of the 
Veteran's service-connected disabilities.  

5.  Competent and persuasive evidence of record does not show 
that any of the Veteran's service-connected disabilities or 
medications prescribed to treat those disabilities 
contributed substantially or materially to his death, 
combined to cause death, or aided assistance to the 
production of death.


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute to the Veteran's death.  38 U.S.C.A. §§ 
101(16), 1101, 1110, 1112, 1113, 1310, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.1(k), 3.5(a), 3.102, 
3.159, 3.303, 3.307, 3.309, 3.310, 3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  38 U.S.C.A. § 7261(b)(2).  In 
the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Further, this notice must include information that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

In the context of a claim for DIC benefits, § 5103(a) notice 
must include (1) a statement of the conditions, if any, for 
which a Veteran was service connected at the time of his or 
her death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision in March 2007 on the claim by 
the RO.  Under such circumstances, VA's duty to notify may 
not be "satisfied by various post-decisional communications 
from which a claimant might have been able to infer what 
evidence the VA found lacking in the claimant's 
presentation."

Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

The VCAA duty to notify was satisfied by way of letters sent 
to the appellant by the RO and AMC in January 2007 and 
December 2009, respectively that addressed all notice 
elements.  The letters informed her of what evidence was 
required to substantiate the claim and of her and VA's 
respective duties for obtaining evidence.  Therefore, she was 
provided the content-complying notice to which she was 
entitled.  Pelegrini, 18 Vet. App. at 122.  The service 
connection claim was then readjudicated, and a supplemental 
statement of the case was issued in April 2010.  Moreover, 
the appellant has neither alleged nor demonstrated any 
prejudice with regard to the content or timing of the notice.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior 
case law imposing a presumption of prejudice on any notice 
deficiency, and clarifying that the burden of showing that an 
error is harmful, or prejudicial, normally falls upon the 
party attacking the agency's determination).  Under the 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.

With respect to the Dingess requirements, in December 2009, 
the AMC provided the appellant with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the AMC 
effectively satisfied the remaining notice requirements with 
respect to the issue on appeal.

Therefore, adequate notice was provided to the appellant 
prior to the transfer and certification of her case to the 
Board and complied with the requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a claimant in the development 
of the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination or opinion when 
necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2009).  

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
appellant.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

First, the RO has obtained service treatment records and VA 
treatment records.  The appellant submitted written 
statements discussing her contentions, private treatment 
records, and private medical opinions.  The appellant and her 
son were also provided an opportunity to set forth their 
contentions before the undersigned during the Travel Board 
hearing in May 2009.  Searches for records from the Social 
Security Administration (SSA) were noted to be unsuccessful.  
In an April 2010 memorandum, the AMC determined that the SSA 
records were unavailable for review, as the records did not 
exist and further efforts to obtain them would be futile.  
The appellant's representative was award of this negative 
reply as was noted in the Informal Hearing Presentation.

A VA opinion with respect to the issue on appeal was obtained 
in April 2010.  38 C.F.R. § 3.159(c)(4).  To that end, when 
VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
The Board finds that the VA opinion obtained in this case is 
more than adequate, as it is predicated on a full review of 
the Veteran's claims file.  It considers all of the pertinent 
evidence of record, to include private treatment records, VA 
treatment records, private medical opinions, and the 
statements and testimony of the appellant and her son, and 
provides a complete rationale for the opinions stated, 
relying on and citing to the records reviewed.  Accordingly, 
the Board finds that VA's duty to assist with respect to 
obtaining a VA examination or opinion with respect to the 
issue on appeal has been met.  38 C.F.R. § 3.159(c)(4) 
(2009).  

Therefore, the available records and medical evidence have 
been obtained in order to make an adequate determination as 
to this claim and remand for additional development is not 
warranted.  

Significantly, neither the appellant nor her representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Laws and Regulations

When any veteran dies after December 31, 1956, from a 
service-connected or compensable disability, VA will pay 
dependency and indemnity compensation to such veteran's 
surviving spouse, children, and parents.  38 U.S.C.A. § 1310 
(West 2002).  In a claim where service connection was not 
established for the fatal disability prior to the death of 
the veteran, the initial inquiry is to determine whether the 
fatal disorder had been incurred in or aggravated by service.  
The Board must determine whether the fatal disorder should 
have been service-connected.  38 C.F.R. § 3.312 (2009).

In a claim where service connection is established for a 
disability prior to the death of the veteran, the initial 
inquiry is to determine whether the service-connected 
disability was either the principal or contributory cause of 
the veteran's death.  38 C.F.R. § 3.312 (2009).  In order to 
establish service connection for the cause of the veteran's 
death, the evidence must show that a disability incurred in 
or aggravated by active service was the principal or 
contributory cause of death.  38 U.S.C.A. § 1310 (West 2002); 
38 C.F.R. § 3.312(a) (2009).  In order to constitute the 
principal cause of death the service-connected disability 
must be one of the immediate or underlying causes of death, 
or be etiologically related to the cause of death.  38 C.F.R. 
§ 3.312(b) (2009).

A service-connected disability will be considered as the 
contributory cause of death when that the disability 
contributed substantially or materially to death, combined to 
cause death, or aided assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  Service-connected diseases involving 
active processes affecting vital organs should receive 
careful consideration as a contributory cause of death, with 
debilitating effects and general impairment of health to an 
extent that would render the person materially less capable 
of resisting the effects of other disease or injury primarily 
causing death.  38 C.F.R. § 3.312(c) (2009).

In order to be a contributory cause of death, it must be 
shown that there were "debilitating effects" due to a 
service-connected disability that made the veteran 
"materially less capable" of resisting the effects of the 
fatal disease or that a service-connected disability had 
"material influence in accelerating death," thereby 
contributing substantially or materially to the cause of 
death.  Lathan v. Brown, 7 Vet. App. 359 (1995); 38 C.F.R. § 
3.312(c)(1).

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2009).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2009).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2009).  

For certain chronic disorders, such as malignant tumors, 
service connection may be granted if the disease becomes 
manifest to a compensable degree within one year following 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has rejected the view that competent 
medical evidence is required when the determinative issue in 
a claim for benefits involves either medical etiology or a 
medical diagnosis.  Under 38 U.S.C.A. § 1154(a), lay evidence 
can be competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  38 U.S.C.A. § 1154(a); 38 C.F.R. §§ 
3.303(a), 3.159(a); Davidson v. Shinseki, 581 F.3d. 1313 
(Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007).

Finally, in a claim for service connection, the ultimate 
credibility or weight to be accorded evidence must be 
determined as a question of fact.  The Board determines 
whether (1) the weight of the evidence supports the claim, or 
(2) the weight of the "positive" evidence in favor of the 
claim is in relative balance with the weight of the 
"negative" evidence against the claim: the appellant 
prevails in either event. However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Factual Background

Service treatment records, including the March 1943 induction 
examination and July 1945 physical examination reports, are 
void of any complaints, treatment, or diagnosis of 
adenocarcinoma of the esophagus or any chronic 
gastrointestinal complaints.

A September 1952 post-service VA hospital summary reflected 
final diagnoses of duodenal ulcer, hypospadias, and anxiety 
reaction.  The Veteran complained of stomach trouble since 
military service with markedly increased symptomatology for 
the past two years.  He reported a burning, gnawing pain in 
the upper abdomen occurring most often after meals, relieved 
by mild, soda, Bisodol, or water, and aggravated by ingestion 
of fat or heavy food.  It was felt that he probably had a 
small active ulcer at the time of admission and he was 
released relatively symptom free after a few weeks of 
inpatient treatment.

A June 1954 VA hospital summary reflected a final diagnosis 
of peptic ulcer with mild hemorrhage. 

In a May 1968 statement from C. A. E., M.D., it was indicated 
that the Veteran suffered from rheumatoid arthritis, 
irritable colon syndrome, and chronic depression and that his 
ability to work was significantly limited by these illnesses.  
While a May 1968 statement from M. E. H., M.D., listed 
diagnoses of duodenitis and biliary dyskinesia, a July 1968 
VA examination report revealed findings of possible irritable 
colon syndrome. 

Additional VA treatment records and examination reports dated 
from 1993 to 2007 reflected treatment for cataracts, chronic 
conjunctivitis, hearing loss, nephrolithiasis, degenerative 
joint disease, actinic keratosis, benign prostatic 
hypertrophy, history of cerebrovascular accident with left-
sided hemiparesis, hemorrhoids, cold injury to both feet with 
peripheral neuropathy, atrial fibrillation, onychomycosis, 
coronary artery disease, upper GI bleeding, 
hypercholesterolemia, hypertension, long term use of 
anticoagulants, gout, and gastroesophageal reflux disease 
with no gastrointestinal bleed.  A November 2001 surgery 
clinic note indicated that a recent colonoscopy and EGD 
revealed findings of diverticulosis, mild gastritis, and 
Grade II esophagitis.  Treatment notes dated in 2006 as well 
as an April 2006 evaluation report showed findings of 
esophageal cancer identified as adenocarcinoma of the distal 
esophagus and treated with palliative radiation therapy and 
hospice care.   

According to the Veteran's Certificate of Death, his primary 
cause of death in November 2006 was adenocarcinoma of the 
esophagus.  No underlying or contributing causes of death 
were listed.  

At the time of his death in November 2006, the Veteran was 
service-connected for the following disabilities: residuals 
of a frozen right foot, rated as 30 percent disabling; 
residuals of a frozen left foot, rated as 30 percent 
disabling; peripheral neuropathy of the right foot, rated as 
10 percent disabling; peripheral neuropathy of the left foot, 
rated as 10 percent disabling; and an appendectomy scar, 
rated as noncompensable.  The Veteran was also awarded 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU), 
effective December 7, 2004.

In March 2007, the appellant submitted the Veteran's 
prescription medication profiles from VA and private 
physicians dated in 1997, 2002, and 2003 as well as a 
November 1970 private hospital summary showing treatment for 
irritable colon syndrome.  She also submitted multiple 
written statements from the Veteran which detailed his 
opinion that his stomach problems were the result of taking 
strong pain medication for his joints over the years, 
Cortisone treatment affected his digestive system in 1968, 
and medical treatment of rest, diet, and alkaline drugs was 
prescribed for duodenitis and biliary dyskensis in June 1969.

The appellant submitted a private physician statement from N. 
E. H., M.D. dated in May 2007 which opined that the Veteran's 
currently existing medical condition was related to an 
injury, disease, or event occurring during his military 
service.  The private physician indicated that, "A 
contributing factor to his cause of death was his residual of 
frozen feet which is a circulation problem and peripheral 
neuropathy, also because of the circulation.  It was not the 
cause of death.  However, these service-connected 
disabilities contributed to his death." 

In a September 2007 statement and her November 2007 
substantive appeal, the appellant asserted that a physician 
had found the Veteran's service-connected disabilities 
contributed to his death.  She indicated that the Veteran was 
prescribed potent pain medication for his joint pain which a 
physician indicated could have caused his cancer.  She 
reported that the Veteran suffered from frozen feet and hands 
as well as had constant swelling in those extremities.  

In a subsequent letter dated in April 2009, N. E. H., M.D. 
indicated that the Veteran's esophageal cancer was either 
caused or aggravated by gastric reflux, and that the severe 
frostbite he sustained during active duty caused a lot of 
anxiety and stress in his life.  

In a May 2009 email associated with the record, the Veteran's 
son contended that his father died of cancer that was the 
result of wounds and/or illnesses suffered during service and 
reiterated that his father took massive amounts of 
medication. 

At the May 2009 Travel Board hearing, the appellant and her 
son contended that the medications prescribed by VA to treat 
the Veteran's service-connected disabilities since the 1960s, 
including anti-inflamatory, anticoagulant, and pain 
medication, caused gastric reflux which in turn caused the 
esophageal cancer that ultimately led to his death.  They 
also described the Veteran's difficult battle and painful 
symptoms caused by esophageal cancer. 

In an April 2010 VA medical opinion, it was noted that a VA 
physician reviewed the Veteran's claims file, including the 
private medical opinions dated in May 2007 and April 2009.  
Thereafter, the physician opined the Veteran's service-
connected disabilities, to include residuals of frozen feet, 
peripheral neuropathy of the feet, appendectomy scar, and 
medications prescribed to treat such disabilities, did not 
cause or substantially contribute to the cause of the 
Veteran's death.  The proximal cause of the Veteran's death 
was listed as esophageal cancer.  The following rationale for 
that opinion was discussed by the physician.  Cold injury of 
the feet, peripheral neuropathy of the feet, and residuals of 
an appendectomy scar were indicated to have no direct 
connection as a known cause of esophageal cancer.  The 
physician acknowledged the Veteran's treatment for GI 
problems documented in the file, including post-service 
treatment for upper GI symptoms and possible duodenal ulcer 
(1952), a peptic ulcer (1954), and GI bleed (2002).  It was 
further noted that the Veteran was treated at least once for 
an acute attack of episodic gout at the age of 45 with 
Indocin, an esophageal irritant.  However the physician 
specifically indicated that he could find no medical evidence 
of long term prescribed salicilates or other NSAIDS which 
would be GI irritants.  In fact, he noted that the Veteran 
was treated with medicines to reduce acid production.  Based 
on the above and the timeline of the Veteran's esophageal 
cancer, the physician opined that his treatments did not 
cause or significantly contribute to his death. 

Analysis

As an initial matter, there is no factual basis in the record 
that adenocarcinoma of the esophagus was incurred during 
service, or manifested as a chronic disease within a year 
thereafter, or for several decades after his discharge from 
service.  Service treatment records did not reflect findings 
of esophageal cancer during service.  Post-service medical 
evidence of record first showed findings of adenocarcinoma of 
the esophagus in 2006, many years after the Veteran's 
separation from active service in 1945.  The Board notes that 
the passage of many years between discharge from active 
service and the medical documentation of a claimed disability 
is a factor that tends to weigh against a claim for service 
connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  
Significantly, the record also does not include any medical 
evidence or opinion even suggesting a medical nexus between 
the Veteran's esophageal cancer diagnosed post-service and 
his active military service, and neither the appellant nor 
her representative has identified or even alluded to the 
existence of any such opinion.  Thus, there is no basis upon 
which to conclude that the Veteran's immediate cause of 
death, adenocarcinoma of the esophagus, was incurred in or 
aggravated during military service, including on a 
presumptive basis.  38 C.F.R. § 3.303, 3.307, 3.309 (2009).

Rather, the appellant contends that the Veteran's service-
connected disabilities, to include medications prescribed for 
treatment of those disabilities, were a contributory cause of 
his death from adenocarcinoma of the esophagus.  Thus, the 
Board will now consider whether the Veteran's service-
connected disabilities caused or contributed substantially or 
materially to his death.  

In this case, it is uncontroverted that the Veteran was 
receiving VA compensation benefits for residuals of frozen 
feet, peripheral neuropathy of the feet, and an appendectomy 
scar, at the time of his death.  Post-service treatment 
records also clearly show that the Veteran was treated for 
adenocarcinoma of the esophagus starting in early 2006 until 
his death in November 2006.  However, persuasive and 
competent evidence of record does not indicate that the 
Veteran's service-connected disabilities, to include the 
medications prescribed to treat those disabilities, were a 
contributory cause of his death from adenocarcinoma of the 
esophagus.

The Board finds the most probative evidence of record to be 
the medical opinion rendered by the VA physician in the April 
2010.  The VA physician provided a detailed opinion 
concerning whether the Veteran's service-connected 
disabilities were a contributory cause of his death after 
thoroughly reviewing his claims file.  Based on such review, 
the VA physician opined that the Veteran's service-connected 
disabilities, to include residuals of frozen feet, peripheral 
neuropathy of the feet, appendectomy scar, and medications 
prescribed to treat such disabilities, did not cause or 
substantially contribute to the cause of the Veteran's death.  
Thereafter, the examiner explained his opinion, supporting it 
by citing to evidence included in the record and utilizing 
his medical knowledge of the side effects of prescribed 
medication.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 
(2008) (the probative value of a medical opinion comes from 
when it is the factually accurate, fully articulated, and 
sound reasoning for the conclusion, not the mere fact that 
the claims file was reviewed).  

In contrast, in May 2007 and April 2009 statements, N. E. H., 
M.D. opined that the Veteran's service-connected disabilities 
contributed to his death and that his esophageal cancer was 
either caused or aggravated by gastric reflux.  The Board 
notes that, although the Veteran's private physician found 
that the Veteran's service-connected disabilities were a 
contributory cause of his death, the physician did not 
provide any type of rationale for his opinions.  Nieves-
Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. 
Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion 
... must support its conclusion with an analysis that the 
Board can consider and weigh against contrary opinions.").  
The weight of a medical opinion is diminished where that 
opinion is ambivalent, based on an inaccurate factual 
premise, based on an examination of limited scope, or where 
the basis for the opinion is not stated.  Reonal v. Brown, 5 
Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140 
(1993).  

Under these circumstances, the Board concludes that the April 
2010 VA physician's findings constitute the most probative 
(persuasive) evidence on the question of whether the 
Veteran's service-connected disabilities were a contributory 
cause of his death.  Hayes v. Brown, 5 Vet. App. 60, 69-70 
(1993) ("It is the responsibility of the BVA to assess the 
credibility and weight to be given the evidence.") (citing 
Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the 
probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches; as is true of 
any evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).

The appellant and her son have asserted several theories 
linking the Veteran's service-connected disabilities to his 
cause of death.  In rendering a decision on appeal, the Board 
must analyze the credibility and probative value of the 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. 
Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The Board finds that the appellant is not competent to 
provide an opinion that the Veteran's service-connected 
disabilities and/or medications prescribed for treatment of 
those disabilities were a contributory cause of his death 
from esophageal cancer.  While the Board reiterates that the 
appellant is competent to report the Veteran's symptoms she 
observed as they come to her through her senses, esophageal 
cancer or the side effects of certain prescribed medications 
on the human body, are not the types of disorders that a lay 
person can provide competent evidence on questions of 
etiology or diagnosis.  Such competent evidence has been 
provided by the medical personnel who examined the Veteran 
during his lifetime or who provided a medical opinion after 
reviewing the entire record, including service records 
obtained and associated with the claims file.  As discussed 
above, the Board has determined that the April 2010 opinion 
of the VA physician is more probative given his rationale, 
which was based on his medical training and a review of the 
claims folder.  Thus, the Board attaches greater probative 
weight to the clinical findings discussed at length above 
than to the lay statements submitted by the appellant and her 
sons.  

Although the Board is sympathetic to the appellant's 
assertions, fully understands her position, and by no means 
wishes to minimize the service the Veteran provided, the 
claim for service connection for the Veteran's cause of death 
must be denied for the foregoing reasons.  In arriving at the 
decision to deny the claim, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).  As such, the appeal is denied.


ORDER

Entitlement to service connection for the cause of the 
Veteran's death is denied.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


